ORDER
PER CURIAM.
Movant, Mark L. Stringfellow, appeals from the denial of his Rule 24.035 motion without an evidentiary hearing. The judgments of conviction sought to be vacated were for murder in the second degree, two counts of armed criminal action, robbery in the first degree and unlawful use of a weapon. Movant was sentenced to concurrent terms of imprisonment of twenty-two years on each of the first four convictions and five years on the unlawful use of a weapon conviction.
The judgment of the motion court is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value.
The judgment of the motion court is affirmed. Rule 84.16(b).